   3:18-cv-02447-CMC-PJG            Date Filed 06/16/20      Entry Number 72        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION



Tonya Riley,                                      )         C/A No. 3:18-2447-CMC-PJG
                                                  )
                               Plaintiff,         )
                                                  )             ORDER
       v.                                         )               AND
                                                  )   REPORT AND RECOMMENDATION
Hardee’s,                                         )
                                                  )
                               Defendants.        )
                                                  )



       This employment discrimination case is before the court on the defendant’s motion to

dismiss (ECF No. 54.) Previously, the court held the defendant’s motion in abeyance pending

resolution of a case pending before the United States Supreme Court. On June 15, 2020, the

Supreme Court issued its decision in that case, holding that Title VII’s proscription of

discrimination because of sex encompasses discrimination based on sexual orientation. Bostock

v. Clayton Cty., Georgia, No. 17-1618, 2020 WL 3146686 (U.S. June 15, 2020)

       In light of that decision, the court recommends that the defendant’s motion to dismiss,

which was largely based on Fourth Circuit precedent holding that Title VII did not include a

proscription against discrimination based on sexual orientation, be denied. 1 The plaintiff is hereby

granted twenty-one days to amend her complaint in light of the Supreme Court’s decision in




       1
         The defendant’s motion also sought dismissal of any claim based on national origin
discrimination, but the plaintiff clarified in her response thereto that she is not bringing such a
claim. That portion of the defendant’s motion is therefore moot.
                                             Page 1 of 3
   3:18-cv-02447-CMC-PJG           Date Filed 06/16/20       Entry Number 72        Page 2 of 3




Bostock so that she may have the opportunity to formulate her pleading in a manner consistent

with the Supreme Court’s decision. 2




                                              __________________________________________
                                              Paige J. Gossett
                                              UNITED STATES MAGISTRATE JUDGE
June 16, 2020
Columbia, South Carolina


            The parties’ attention is directed to the important notice on the next page.




       2
           Plaintiff is reminded that an amended complaint replaces the original complaint and
should be complete in itself. See Young v. City of Mount Ranier, 238 F.3d 567, 572 (4th Cir.
2001) (“As a general rule, an amended pleading ordinarily supersedes the original and renders it
of no legal effect.”) (citation and internal quotation marks omitted); see also 6 Charles Alan Wright
et al., Federal Practice and Procedure § 1476 (3d ed. 2017) (“A pleading that has been amended
under Rule 15(a) supersedes the pleading it modifies and remains in effect throughout the action
unless it subsequently is modified. Once an amended pleading is interposed, the original pleading
no longer performs any function in the case . . . .”).
                                            Page 2 of 3
   3:18-cv-02447-CMC-PJG           Date Filed 06/16/20       Entry Number 72        Page 3 of 3




             Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.’ ” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir.
2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ.
P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                     Robin L. Blume, Clerk
                                   United States District Court
                                      901 Richland Street
                                 Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                            Page 3 of 3
